DETAILED ACTION


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS document submitted on August 8, 2019 have been considered.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not teach or suggest the disclosed invention regarding:
A display device, particularly characterized by having:
a static electricity blocking circuit that connects the scan line to the power line, 
wherein the static electricity blocking circuit comprises: 
a first electrode connected to the first semiconductor portion through a plurality of first signal line contact holes; and 

20wherein the plurality of the first signal line contact holes are disposed closer to an outermost edge of the first semiconductor portion than an innermost edge thereof and overlap the first semiconductor portion, 
the plurality of first power line contact holes are disposed closer to an outermost 298071-925 (OPP20182601US) edge of the second semiconductor portion than an innermost edge thereof and overlap the second semiconductor portion, and 
the second conductive layer is closer to the innermost edge of the first semiconductor portion than the outermost edge thereof and is closer to the innermost 5edge of the second semiconductor portion than the outermost edge thereof, as recited within claim 1. 
Claims 2-12 depend from claim 1.

A display device, particularly characterized by having:
a static electricity blocking circuit portion that is disposed between the gate driver and the display portion to block introduction of static electricity into the display 15portion through at least one of the plurality of scan lines; and 
a plurality of static electricity discharge transistors each of which connecting a corresponding one of the plurality of scan lines to a power line, 
a first electrode that is connected to the first semiconductor portion through a 338071-925 (OPP20182601US) plurality of first signal line contact holes; and 

wherein the plurality of first signal line contact holes are disposed closer to an 5outermost edge of the first semiconductor portion than an innermost edge thereof and overlap the first semiconductor portion, 
the plurality of first power line contact holes are disposed closer to an outermost edge of the second semiconductor portion than an innermost edge thereof and overlap the second semiconductor portion, and  
10the gate electrode is closer to the innermost edge of the first semiconductor portion than the outermost edge thereof and is closer to the innermost edge of the second semiconductor portion than the outermost edge thereof, as recited within claim 13.
Claims 14-20 depend from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812